Name: Commission Regulation (EEC) No 1726/90 of 25 June 1990 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/3126, 6 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1726/90 of 25 June 1990 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector whereas this Regulation is in accordance with the opinion of the Management committee for Beaf and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European 'Economic Community, Having regard to Commission Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regula ­ tion (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 1282/90 (4), laid down the conditions with which the products bought in must comply with, with a view to guaranteeing the quality thereof ; whereas also provision should be made for fulfil ­ ling the requirements of Article 2a of Commission Deci ­ sion 90/200/EEC (5), as last amended by Decision 90/261 /EEC (6) ; Whereas Annex II of Regulation (EEC) No 859/89 lists the products which may be bought in for intervention ; whereas considering the severe weakness of the beef market in Great Britain, it is necessary to modify this list in order to include the products and qualities permitting the best support of the market in this region of the Community ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 859/89 is hereby amended as follows : 1 . Article 4 (2) is completed by the following : '(f) complying with the requirements of Article d a ( 1 ) or (2), of Decision 90/200/EEC.' 2 . In Annex II, the section headed 'UNITED KINGDOM A. Great Britain ' is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 26 June 1990. It shall apply with effect from the second invitation to tender in June . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24 . 0 OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 91 , 4. 4. 1989, p. 5 . (*) OJ No L 126, 16. 5 . 1990, p. 31 . O OJ No L 105, 25. 4. 1990 , p. 24. ( «) OJ No L 146, 9 . 6 . 1990, p. 29 . No L 160/32 Official Journal of the European Communities 26. 6. 90 ANEXQ  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO UNITED KINGDOM A. Great Britain Carcases, half-carcases :  Category C class U3  Category C class U4  Category C class R3  Category C class R4  Category C class 03